Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 37 and species ungulate-derived polyclonal immunoglobulin CDC assay, rabbit derived ATG and type 1 diabetes in the reply filed on10/2/2022 is acknowledged.
Claims 4-5, 7, 22-25 32-35 are 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/2/2022.
Claims 1-3, 6 and 8-10 are under consideration in the instant Office Action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 10/1/2021 was considered by the examiner. All references listed in the IDS have been considered but are lined through since they are copies and have already been considered in the IDS mailed on 10/14/2022.
Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  
“CDC assay” in claim 2 is an acronym which stands for “complement-dependent cytotoxicity assay” and  needs to be spelled out in the claim, at least once in the first occurrence. 
“ATG” in claim 6 is an acronym which stands for “anti-thymocyte globulin” and  needs to be spelled out in the claim, at least once in the first occurrence.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1, 8 and 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how much does “substantially” encompasses. The instant specification attempts to define “substantially human” at paragraph 37 but continues to use relative terms to define this population and therefore, fails to set any specific limits to the relative term. Since there is no specific definition  with specific terms set out by Applicant in the instant specification, and the common interpretation of the term is vague, it is unclear how an artisan would determine if, or when, they are infringing on the claimed invention. The dependent claims suffer from the same issue since they depend from a base claim with indefinite issues. 
Claim 3 is indefinite because it calls for “… at least about 10% more…” which makes it unclear what is the limitation of this claim. The limitation of “at least 10%”  is clear because it requires a % of the minimum of 10% but when the “about” language is included it is unclear what is the staring minimum percentage since the term “about” is not specific. Further, the instant specification defines the “about” to include plus or minus a range of up to 20% (see paragraph 40). Therefore, it is unclear what is the starting percentage requirement of instant claim 3.
Therefore, it is unclear what the metes and bounds are of these claims.

 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
Independent claims 1 and 10 are directed to fully human or substantially human immunoglobulin that specifically binds to human thymocytes, T cells, B-cells and/or monocytes. This reads on a very specific antibody described by only the antigen it binds. Dependent claims 2-3 call for a reference product but fail to provide any structure or any function for the required reference product.
The Court of Appeals for the Federal Circuit has  held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
While the instant specification discloses how one may obtain the claimed product of fully human of substantially human immunoglobulin derived from an ungulate that binds human thymocytes, T-cells, B-cells and/or monocytes, it fails to disclose any antibodies (immunoglobulins) and does not disclose any specific structure except for the generic immunoglobulin structure. However, as discussed above, without any way to determine how broad the genus of such antibodies (immunoglobulins) are, there is no way to determine what antibodies represent the full breadth of what is claimed. The disclosure of any one antibody would not convey to the artisan that Applicant was in possession of the full genus of all polyclonal antibodies which possess the required functions nor does it allow the skilled artisan to envisage the specific structure of such antibodies (immunoglobulins). The same is true for the reference product even though the instant specification sets forth two examples of what is encompassed by reference products.
	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”. This decision has precipitated guidance to the Office instructing that the portion of MPEP 2163 regarding the “newly characterized antigen test” (indicating a well-characterized antigen is sufficient to satisfy written description for antibodies which bind that antigen) should no longer be used and that contrary materials should not be relied upon as reflecting the current state of the law. 
	The claims only require that the immunoglobulins (antibodies) specifically bind human thymocytes, T-cells, B-cells and/or monocytes (any one of the possible antigens within these cells or all of these cells) and does not require any particular structure beyond the immunoglobulin/antibody structure.
With respect to the claims, it is recognized that information which is well known in the art need not be described in detail in the specification (MPEP §2163(II)(A)(2)). See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. MPEP §2163(II)(A)(3)(a) also discusses Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004), where a method of using a PGHS-2 inhibitor did not meet the written description as the inhibitor itself was not sufficiently described, clearly indicating that written description of the compound is still required in a method of using that compound. In this case, it is clear from the specification that the invention is in a new polyclonal antibody type, or at the least disclosure of a new antibody that could not have been envisaged from the prior art indicates that the prior art was not in possession of all antibodies that bind human thymocytes, T-cells, B-cells and/or monocytes. Thus, the prior art cannot provide sufficient written description of this genus of compounds and the specification as filed, disclosing one antibody, does not sufficiently describe the genus either as there is an unknown amount of structurally distinct antibodies in this genus (see Amgen and Centocor decisions discussed above).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. An antibody described only by functional characteristic, such as an antibody that binds human thymocytes, T-cells, B-cells and/or monocytes or one of the claimed target cells, without any known or disclosed correlation between that function and the structure of the sequence, is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. In re Bell, 991 F.2d 781, 26 U.S.P.Q.2d 1529 (Fed. Cir. 1993). In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995). In the instant case, the specification provides insufficient direction or guidance concerning the relationship between the structure of the possible antibody (immunoglobulins) to demonstrate possession of the breadth of the genus claimed antibodies encompassed by the instant claims, especially in view of the unpredictability of such an endeavor. The prior art as evidenced by Edwards et al., 2003 (instant PTO-892) teaches there is a substantially huge antibody diversity produced to one single antigen target. Edwards provides evidence that over 1000 antibodies, all different amino acid sequences, were generated towards one single protein antigen target (see abstract). Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the claimed genus of immunoglobulins/antibodies because the skilled artisan recognizes that even seemingly minor changes made without guidance or direction as to the relationship between the particular amino acid sequence of the instantly claimed antibody and its ability to bind antigen, can dramatically affect antigen-antibody binding.  
Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of an antibody that specifically binds human thymocytes, T-cells, B-cells and/or monocytes or one of the claimed target cells and nothing else. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004). 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.
To provide adequate written description and evidence of possession of the claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In the instant case, the only factors present in the claims are a recitation of one generic, broad genus that encompassed a diverse and huge number of possible antibodies that bind the disclosed epitope. The specification does not provide a consistent structure for all of the possible antibodies and fails to provide a representative number of species for the claimed genus.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that they invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of specifically disclosed antibodies with specific CDRs, the skilled artisan cannot envision the detailed chemical structure of all of the encompassed antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. The reference product of claim 2 and 3 have no specific structure or function and the instant specification only puts forth two possible examples, Thymoglobulin and ATGAM (see paragraph 98 of the instant specification), but leaves open the possibility of any other reference product since these two species are only possible examples that can be encompassed by the “reference product” term.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kacskovics et al., WO2015/036004 (IDS).
Kacskovics teaches methods of producing anti-thymocyte globulin (ATG). Kacskovics teaches polyclonal anti-thymocyte globulin produced in horse, goats and cows (see page 1, 2nd paragraph, page 11, 3rd paragraph, and page 9, 1st paragraph) and reads on instant claims 1 and 9-10. Kacskovics teaches  that the animals are immunized with human thymocytes see page 1, 2nd paragraph) and reads on instant claims 1 and 9-10. Kacskovics teaches methods on how to produce fully or partially human antibodies for ATG (see paragraph spanning page 20-21) and reads on instant claims 1 and 9-10. Kacskovics teaches the ATG composition, which is made up of immunoglobulins, is harvested and purified to include at least 50-95% immunoglobulins (see page 23) and reads on instant claim 8.
It is noted that claim 10 is a "product-by-process” claim. Thus, the patentability of the product is based on the product itself, the human polyclonal immunoglobulin, and does not depend on its method of isolation (see MPEP §2113). Kacskovics teaches  the product of this claim and therefore, anticipates the claimed product.
With regards to claims 2-3 and 6, they are depended upon to describe the potency of the claimed product and therefore, require no further additional product. Therefore, the instant claims are anticipated by the reference Kacskovics  since it teaches the required product. See MPEP 2112 (I), which states, “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer. Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  The Federal Circuit has stated that ("Congress has not seen fit to permit the patenting of an old [composition], known to others…, by one who has discovered its…useful properties.") See Titanium Metals Corp., 778 F.2d at 782; Verdegaal Bros., 814 F.2d at 628,631 (fed. Cir. 1987).

Conclusion
No claims are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649